Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Status of Claims
Claims 17, 19, 21-26, 31, 33, 39-40 and 44-48 are currently under examination. Claims 20, 27 and 29 are withdrawn from consideration. Claims 1-16, 18, 28, 30, 32, 34-38, 41 and 43 have been cancelled. No claims are amended, added or newly canceled. 
Previous Grounds of Rejection
Regarding claims 17, 19, 21-26, 31, 33, 39-40 and 44-48, the rejection under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, is withdrawn because applicants’ arguments filed in Remarks 03/26/2021 are persuasive.
Regarding claims 17, 19, 21-26, 31, 33, 39-40 and 44-48, the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, stands.
Applicants clarify that the catalyst composition comprises two phases in the Remarks filed on 03/26/2021, therefore the rejection under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph is withdrawn.

Regarding claims 22-23, in the light of the amendments, the rejection under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claim 1 above, and further in view of Follestand et al. (WO 01/09200 A1, submitted in IDS by applicants) stands.
Previous Grounds of Rejections
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17, 19, 21-26, 31, 33, 39-40 and 44-48 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 17 and 46, the phrases of “an additional amount” and “commonly supported catalyst system” are unclear and confused. There is no any amount of each catalyst component recited in claims 17 and 46. 

Claim 17 recites the limitation "the second catalyst". There is insufficient antecedent basis for this limitation in the claim. Appropriated corrections are required.

All other claims depend directly or indirectly from the rejected claims and are, therefore, also rejected under 35 USC § 112(b) for the reasons set forth above.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.         Determining the scope and contents of the prior art.
2.         Ascertaining the differences between the prior art and the claims at issue.
3.         Resolving the level of ordinary skill in the pertinent art.
4.         Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors.  In considering patentability of the claims under 35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of 35 U.S.C. 103(c) and potential 35 U.S.C. 102(e), (f) or (g) prior art under 35 U.S.C. 103(a).
Claims 17, 19, 21, 24-26, 31, 33, 39-40 and 44-48 are rejected under 35 U.S.C. 103(a) as being unpatentable over Wu et al. (US 2007/0043248 A1), and in view of Reybuck et al. (Journal of Polymer Science, Part A: Polymer Chemistry, 42(13), 3323-3331, 2004).
Regarding claim 17, Wu et al. teach a catalyst for polymerization, co-oligomerization or co-polymerization comprising a carrier (i.e., silica) ([0167]-[0177])) supported alkylaluminum (activator) ([0148]-[0166]) and two or more catalyst of metallocenes having the formula (Cp)(Cp)*MX1X2 (2) ([0093]-[0177]).
The supported catalyst system is prepared by any method effective to support other coordination catalyst system. The catalyst precursor preferably dissolved in the chosen solvent. The catalyst precursor, the activator, and or the activated catalyst approach uniform distribution upon the support’s accessible surfaces area, including the interior pore surfaces of porous supports ([0167]-[0168]).
One or more transition metal compounds, one or more activators, and one or more monomers are contacted to produce polymer or oligomer. These catalysts may be 
As se see above, the formula (2) corresponds to 1st metallocene when Cp=Cp*=propyl cyclopentadienyl, M=Hf, X=methyl group.
The formula (2) corresponds to a metallocene (applicant’s formula (IV-C)) when Cp=pentamethyl cyclopentadienyl, Cp*=methylindenyl, M=Zr, X=methyl group.
Although Wu et al. do not specific disclose the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride as per applicant elected species 2nd metallocene as per claim 17, Reybuck et al. teach the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride catalyst for polymerization (Figure 2):

    PNG
    media_image1.png
    296
    245
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride of Reybuck et al. with the catalyst system taught by Wu et al to obtain the invention as specified in the claim 17, motivated by the fact that the  meso isomer metallocene exhibits high activity for ethylene polymerization and the most stable conformation and shows a higher 1-hexene selectivity and a high product of reactivity (abstract and page 3324).
Since both Reybuck et al. and Wu et al. teach metallocene catalysts for polymerization, one would have a reasonable expectation of success.
Although neither Wu et al. nor Reybuck et al. specific teaches the addition of second catalyst in a two-step process as per applicant claim 17, a product-by-process limitation of claim 17 is noted. 
It is considered while the product (a catalyst composition) of the combined references is made by a different process, the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in 
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 
Regarding claims 19 and 21, as discussed above, Reybuck et al. teach the claimed tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride (figure 2).
Regarding claims 24-26, as discussed above, the catalyst taught by Wu et al. include methyl aluminoxane MAO ([0165]).
Regarding claims 31 and 33, as discussed above, the catalyst taught by Wu et al. include methyl aluminoxane MAO treated silica ([0165]-[0177]).
Regarding claims 39-40, as discussed above, the catalyst taught by Wu et al. comprises metallocene having the formula (2) which corresponds to a metallocene (applicant’s formula (IV-C), applicant’s 3rd catalyst) when Cp=pentamethyl cyclopentadienyl, Cp*=methylindenyl, M=Zr, X=methyl group.
Regarding claims 44-45, as discussed above, the combined references of Wu et al. and Reybuck et al. teach a suitable solvent such as toluene or aliphatic solvent as the instant claims (Wu et al., [0188]).

Regarding claim 47, as discussed above, the combined references of Wu et al. and Reybuck et al. teach a solid support such as silica as the instant claims (Wu et al., [0188]).
Regarding claim 48, since the combined references of Wu et al. and Reybuck et al. teach all of the claimed reagents and composition, the physical properties of the resulting composition (i.e., broaden a molecular weight distribution for a polymer, etc.)  would necessarily follow as set forth in MPEP 2112.01(II).[1] 

Claims 22-23 are rejected under 35 U.S.C. 103 as being unpatentable over Wu et al. as applied to claim 1 above, and further in view of Follestand et al. (WO 01/09200 A1, submitted in IDS by applicants).
Regarding claims 22-23, Wu et al. teach two or more different metallocenes (catalyst precursors) and activator on a support, this is a case of prima facie obviousness, as one having ordinary skill in the art at the time the invention was made, given the general conditions taught by Wu et al. ([0172]-[0177]).
Although Wu et al. do not specific disclose a ratio of 1st metallocene to 2nd metallocene between 1:10 to 1:10 as per applicant claims 22-23,Follestand et al. teach 
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the molar ratio taught by Follestand et al. with the catalyst system taught by Wu et al to obtain the invention as specified in the claim 23, motivated by the fact that the multi-modal catalyst taught by Follestand et al. produces polymers having a higher molecular weight fraction, exhibit good impact resistance, tear strength and environmental stress crack resistance (page 2). 
 Since both Wu et al. and Follestand et al. teach multi-modal catalyst supported on silica, one would have a reasonable expectation of success.
Response to Arguments
With regards to the previous Grounds of Rejection
Applicant's arguments filed on 03/16/2021 have been considered but are not persuasive. The examiner would like to take this opportunity to address the Applicant's arguments.
Regarding claims of 17, 19, 21-26, 31, 33, 39-40 and 44-48 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, applicants argue the plain language of the present application ([0015]) is precise and definite, allowing one skilled in the art to clearly understand the metes and bounds of the phrase "commonly supported catalyst system." 
Regarding the phrase "an additional amount," applicants argue this phrase is also precise and definite, setting out the boundaries of the claimed subject matter.

Regardless of the amount of the second catalyst that might be present on the commonly supported catalyst system, the trim catalyst solution will add more of the second catalyst to the catalyst composition. The claim and the specification are clear to sufficiently enable one skilled in the art to determine whether they are adding more of the second catalyst in a trim catalyst solution. 
Applicants argue that the phrase "an additional amount," is adequately clear to one skilled in the art to be reasonably apprised of the scope of the invention. 
It is clear to sufficiently enable one skilled in the art to determine whether they are adding or not adding more of the second catalyst in a trim catalyst solution to a commonly supported catalyst system that already has an amount of the first catalyst compound and the second catalyst compound in a catalyst composition as recited in claim 17. As noted above, the boundaries of claim 17 are clear in that the trim catalyst solution simply provides more ("an additional amount") of the second catalyst to the catalyst composition of claim 17. As such, there is no contradiction in reading the plain meaning of the identified claims. 
Claim 17 recites that the catalyst composition includes the commonly supported catalyst system with its co-supported first catalyst compound and second catalyst 
Finally, the Examiner asserts that claim 17 asserts there is insufficient antecedent basis for "the second catalyst". Applicant respectfully traverses this assertion. As discuss above, amounts of the second catalyst are present on the commonly supported catalyst system with its co-supported first catalyst compound and second catalyst compound, and in the trim catalyst solution that includes an additional amount of the second catalyst in a non-reactive hydrocarbon. The antecedent basis is established when reciting the second catalyst compound of the commonly supported catalyst system (Remarks, pages 11-14). 
The Office respectfully disagrees. As set forth in the previous office action dated on 12/28/2020, the phrases of “an additional amount” and “commonly supported catalyst system” are unclear and confused. There is no any amount of each catalyst component recited in claims 17 and 46. 
The terms "additional amount" and "commonly supported catalyst system" in claim 17 are relative terms which render the claims indefinite. The terms are not defined by the claim, the specification does not provide definitions of “commonly” and 
The phrase of “a trim catalyst solution that includes an additional amount of the second catalyst in a non-reactive hydrocarbon” recited in claims 17 and 44-48 is contradictory to the limitation of “a first catalyst compound and a second catalyst compound that are co-supported forming a commonly supported catalyst system”. Is the claimed catalyst composition a solution, slurry or solid? Appropriated corrections are required.
Claim 17 recites the limitation "the second catalyst". There is insufficient antecedent basis for this limitation in the claim. Should it be read as “the second catalyst compound”?
Therefore, the rejection is proper and stands.

Applicants further argue Wu in view of Reybuck does not support a prima facie case of obviousness against independent claim 17 (Remarks, page 17).
The product recited in claim 17 is not the same as asserted by the Examiner using Wu and Reybuck.
The Examiner has not identified where in either Wu or Reybuck such a trim catalyst solution having a non-reactive hydrocarbon can be found or suggested. Wu and Reybuck fail to teach or suggest the non-reactive hydrocarbon present in the trim catalyst solution recited in claim 17. 
Applicants further argue that the use of such a non-reactive hydrocarbon in a trim catalyst solution as recited in claim 17 would not have been obvious to one skilled in the prima facie case of obviousness as asserted by the Examiner as the cited documents fail to teach or suggest all the elements of independent claim 17.
The product of the present invention provides for an unobvious different relative to the cited documents. The present application provides evidence that the claimed invention yields unexpectedly improved properties which are not present in the cited art. As discussed in paragraph [0135], a test catalyst in combination with an activator and support were reacted with a trim catalyst in a hydrocarbon solvent to yield a polymerization catalyst with a different polymerization behavior than expected from the combination of the individual components. 
For example, as seen in Table 5 Run numbers 8 and 9 using a trim catalyst solution displayed significantly higher melt index and melt index ratio values then those of comparable Run number 1 which did not use a trim catalyst solution. 
Similarly, as seen in Table 11 Run numbers 6A and 6B using a trim catalyst solution, for example, displayed significantly higher melt index and melt index ratio values then those of comparable Run number 2 which did not use a trim catalyst solution. Such an unexpectedly improved ability to control the molecular weight and molecular weight distribution of a polymer generated by a commonly supported catalyst system as recited in Applicant's claim 17 is neither taught nor suggested by Wu nor Reybuck, either alone or in combination. 

Page 16 of 18 The Office respectfully disagrees. As set forth in the previous office action dated on 12/28/2020, Wu et al. teach a catalyst for polymerization, co-oligomerization or co-polymerization comprising a carrier (i.e., silica) ([0167]-[0177])) supported alkylaluminum (activator) ([0148]-[0166]) and two or more catalyst of metallocenes having the formula (Cp)(Cp)*MX1X2 (2) ([0093]-[0177]).
The supported catalyst system is prepared by any method effective to support other coordination catalyst system. The catalyst precursor preferably dissolved in the chosen solvent. The catalyst precursor, the activator, and or the activated catalyst approach uniform distribution upon the support’s accessible surfaces area, including the interior pore surfaces of porous supports ([0167]-[0168]).
One or more transition metal compounds, one or more activators, and one or more monomers are contacted to produce polymer or oligomer. These catalysts may be supported and as such will be particularly useful in the known slurry, solution, or bulk operating modes conducted in single, series, or parallel reactors. If the catalyst, activator or co-activator is a soluble compound, the reaction can be carried out in a solution mode. Even if one of the components is not completely soluble in the reaction medium or in the feed solution, either at the beginning of the reaction or during or at the later stages of the reaction, a solution or slurry type operation is still applicable. In any instance, the catalyst components, dissolved or suspended insolvents, such as toluene or other conveniently available aromatic solvents, or in aliphatic solvent, or in the feed alpha-olefin stream, are fed into the reactor under inert atmosphere (usually nitrogen or 
In other words, Wu et al. clearly teach to dissolve the catalyst precursors (applicant’s first and second catalyst compounds) in hydrocarbon solvent such as toluene and uniformly distribute onto a support such as silica.
As se see above, the formula (2) corresponds to 1st metallocene when Cp=Cp*=propyl cyclopentadienyl, M=Hf, X=methyl group.
The formula (2) corresponds to a metallocene (applicant’s formula (IV-C)) when Cp=pentamethyl cyclopentadienyl, Cp*=methylindenyl, M=Zr, X=methyl group.
Although Wu et al. do not specific disclose the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride as per applicant elected species 2nd metallocene as per claim 17, Reybuck et al. teach the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride catalyst for polymerization (Figure 2):

    PNG
    media_image1.png
    296
    245
    media_image1.png
    Greyscale

It would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to combine the tetramethyldisiloxane-bridged bis(indenyl) zirconocene dichloride of Reybuck et al. with the catalyst system taught by Wu et al to obtain the invention as specified in the claim 17, motivated by the fact that 
Since both Reybuck et al. and Wu et al. teach metallocene catalysts for polymerization, one would have a reasonable expectation of success.
Although neither Wu et al. nor Reybuck et al. specific teaches the addition of second catalyst in a two-step process as per applicant claim 17, a product-by-process limitation of claim 17 is noted. 
It is considered while the product (a catalyst composition) of the combined references is made by a different process (split the second catalyst compound solution as the instant claimed), the product made and disclosed is the same as being claimed. see "[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process." (In re Thorpe, 227 USPQ 964,966). 
Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to applicant to come forward with evidence establishing an unobvious different between the claimed product and the prior art product (In re Marosi, 710 F.2d 798, 802,218 USPQ 289, 292 (Fed. Cir. 1983). See MPEP 2113. 

For example, 
(1). First catalyst compound. The results presented in the Tables 5 and 11 used a selected catalyst of formula (III). However the current claims recite using other first catalyst compound.
(2). Second catalyst compound. The results presented in the Tables 5 and 11 used a selected catalyst of formula (V-A). However the current claims recite using other second catalyst compound.
(3). Ratio of 1st catalyst compound to 2nd catalyst compound. The results presented in the Tables 5 and 11 used a selected ratios. However the current claims do not recite these ratios. The instant claims do not recite specific amounts of 1st catalyst compound to 2nd catalyst compound as presented in the Tables 5 and 11.
(4). Co-catalyst. The results presented in the Tables 5 and 11 used a selected co-catalyst. However the current claims do not recite the co-catalyst.
In view of the foregoing, when all of the evidence is considered, the totality of the rebuttal evidence of the critical factors (1st catalyst compound,  2nd catalyst compound, amounts of each component, co-catalyst, etc.) fail to be commensurate in scope with the claims. Therefore, the rejection with respect to claims 17, 19, 21-26, 31, 33, 39-40 and 44-48 under 35 U.S.C.103 (a) as set forth in the last office action stands.

The rejection for the remaining claims were either directly or indirectly dependent thereon stands.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YUN QIAN whose telephone number is (571)270-5834.  The examiner can normally be reached on Monday-Thursday 10:00am-4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 571-270-5713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


YUN . QIAN
Examiner
Art Unit 1732



/YUN QIAN/           Primary Examiner, Art Unit 1732                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        [1][1] “Products of identical chemical composition cannot have mutually exclusive properties.” A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).